Exhibit (n) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.3 to Registration Statement No.333-196682 on Form N-2 (the “Registration Statement”) of our report dated April27, 2016, relating to the consolidated financial statements and financial highlights of BlackRock Debt Strategies Fund, Inc. and Subsidiary (the “Fund”), appearing in the Annual Report on Form N-CSR for the Fund for the year ended February 29, 2016, and to the references to us under the headings “Financial Highlights” and “Other Service Providers” in the Prospectus, which is part of such Registration Statement. /s/ Deloitte& Touche LLP Boston, Massachusetts June 17, 2016
